Citation Nr: 1103189	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-22 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been obtained to reopen a 
claim of entitlement to service connection for hypertension, to 
include as secondary to a service-connected anxiety disorder, and 
if so, whether service connection is warranted for the claimed 
disability.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to September 
1943.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.  

The Board initially remanded the above issue in November 2007 for 
further procedural and evidentiary development.  Thereafter, it 
denied the Veteran's request to reopen his previously disallowed 
claim by decision dated in May 2009.  The Veteran subsequently 
appealed to the Court of Appeals for Veterans Claims (Court).  In 
a December 2009 Joint Motion for Remand, the parties (the 
Secretary of VA and the Veteran) determined that a remand was 
warranted.  By a January 2010 Order, the Court granted the Joint 
Motion for Remand, vacated the May 2009 Board decision, and 
remanded the matter for readjudication.  

The Veteran testified before the undersigned Veterans Law Judge 
in October 2007; a transcript of that hearing is associated with 
the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The underlying issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.



FINDINGS OF FACT

1.  An RO rating decision dated in September 1956 denied a claim 
of entitlement to service connection for hypertension; the 
Veteran was notified of this decision in October 1956, but did 
not perfect an appeal as to this decision.

2.  Evidence associated with the claims file since the September 
1956 decision is new, and when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility of 
substantiating the previously disallowed claim.


CONCLUSIONS OF LAW

1.  The September 1956 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been submitted with respect to 
the issue of entitlement to service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

As an initial matter, the Board notes that it is granting the 
full benefit sought on appeal as it pertains to whether to reopen 
the Veteran's previously denied claim of entitlement to service 
connection for hypertension.  Thus, no purpose would be served by 
undertaking an analysis of whether there has been compliance with 
the notice and duty to assist requirements set out in the 
Veterans Claims Assistance Act (VCAA) of 2000 (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010)) as to this issue.  The Board acknowledges that the 
VA still has duty to notify and assist the Veteran with regard to 
the underlying claim for service connection.  However, since this 
part of the appeal is being remanded, no discussion is necessary 
in the instant decision.  

Analysis

Historically, the Veteran filed a claim for hypertension that was 
denied by the RO in September 1956.  The RO notified him of its 
denial by letter in October 1956, but the Veteran did not appeal 
this decision.  Thus, it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2010).  

More recently, in April 2003, the Veteran filed a claim to 
increase the disability rating assigned to his service-connected 
anxiety disorder; the RO also interpreted this as a claim to 
reopen the previously-denied issue of entitlement to service 
connection for hypertension.  A rating decision issued in March 
2004 reflects that the claim was not reopened because the RO 
concluded that new and material evidence had not yet been 
submitted.  The Veteran perfected an appeal as to the March 2004 
rating decision and, in a March 2007 supplemental statement of 
the case, the RO reopened the issue but denied the underlying 
merits of the claim.  The Veteran continued to disagree with the 
RO's decision.  

Generally, an unappealed rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  However, a veteran may request that 
VA reopen his claim upon the receipt of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  Pertinent VA regulation defines "new and 
material" evidence as evidence not previously submitted which 
relates to an unestablished fact necessary to substantiate the 
claim and presents the reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2010).  In evaluating a 
veteran's request to reopen a previously disallowed claim, the 
credibility of any new evidence will be presumed for purposes of 
determining whether to reopen the previously denied claim.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Initially, the Board observes that it still must consider whether 
new and material evidence has been submitted sufficient to reopen 
the Veteran's previously disallowed claim despite the fact the RO 
eventually reopened this claim and denied it on the merits.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  A review of 
the September 1956 rating decision and the evidence of record at 
such time reflects that while the Veteran was evaluated for 
elevated blood pressure readings during service, his September 
1943 separation examination contained an express notation that he 
had "no pathology of the heart."  Following service, the first 
medical evidence of a diagnosis of hypertension was the September 
1956 VA examination report.  Based on such evidence, the RO 
concluded that the evidence failed to demonstrate that 
hypertension was incurred during or aggravated by the Veteran's 
military service.  

Since the RO's prior final denial in September 1956, additional 
evidence has been associated with the claims file which the Board 
finds to be both "new" and "material."  Specifically, the 
record contains various evidence which is suggestive of an 
etiological relationship between the Veteran's hypertension and 
his service-connected anxiety disorder.  First, the Veteran's 
accredited attorney submitted an opinion from a licensed 
professional counselor in December 2010 which states that there 
is "vast medical data which indicates near constant anxiety can 
create ongoing serious hypertension and heart disease," and that 
it is therefore his opinion that the Veteran's hypertension is 
"more likely than not" related to his service-connected anxiety 
disorder.  Also of record is a October 1979 VA mental health 
clinic note, written by a second-year medical student, which 
states that the Veteran's anxiety and hypertension are 
"associated" and should be treated concurrently.  Finally, an 
April 2009 brief authored by the Veteran's accredited 
representative cites a medical treatise (Cecil Textbook of 
Medicine 253 (22d Ed. 2004)) for the proposition that 
"psychosocial factors, such as . . . anxiety . . . have been 
associated with the occurrence or recurrence of [cardiovascular 
disease]."  

All of the above-discussed evidence was not previously on file at 
the time of the September 1956 denial; thus, it is new.  
Furthermore, it is relevant to the previously disallowed claim 
because although it supports a different theory of entitlement, 
it relates to an unestablished fact necessary to support a claim 
- namely, a causal nexus to service or a service-connected 
disability.  It also raises a reasonable possibility of 
substantiating the previously denied claim for service 
connection.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008) (a new argument in support of disability benefits does not 
constitute a separate claim).  These pieces of evidence are 
sufficient to trigger VA's duty to obtain further medical 
evidence to resolve the issue of whether service-connected 
anxiety has caused or aggravated the Veteran's hypertension.  See 
Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 
38 C.F.R. § 3.156 "suggests a standard that would require 
reopening if newly submitted evidence, combined with VA 
assistance and considering the other evidence of record, raises a 
reasonable possibility of substantiating the claim"); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, the 
Board finds that new and material evidence has been submitted and 
the Veteran's previously denied claim of entitlement to service 
connection for hypertension is reopened.  


ORDER

The Veteran's previously denied claim of entitlement to service 
connection for a hypertension is considered reopened, and to this 
extent, the appeal is granted.


REMAND

Turning to the merits of the Veteran's underlying claim for 
service connection, the Board finds that additional development 
is necessary prior to promulgation of a decision.  Specifically, 
the Board is not satisfied that the competent evidence adequately 
addresses whether the Veteran's hypertension is causally related 
to his service-connected anxiety disorder.  In this regard, the 
only evidence of record addressing a causal nexus between these 
two disorders consists of medical treatise information that 
generically addresses all types of cardiovascular disease, a 
decades-old opinion from a physician-in-training that does not 
appear to be echoed or followed in subsequent contemporaneous 
treatment records, and an opinion from a licensed professional 
counselor with no apparent medical training relevant to 
diagnosing or determining the etiology of an organic disease such 
as hypertension.  Thus, absent an opinion from a competent 
medical professional that clearly addresses both clinical 
evidence and general medical principles, the Board finds that a 
remand is necessary to obtain such evidence.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) 
(2010).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (the relevant inquiry when assessing the probative 
value of a medical opinion is whether the opinion reflects 
application of medical principles to an accurate and complete 
medical history).  

In addition to obtaining an examination and opinion, the Agency 
of Original Jurisdiction (AOJ) should also contact the licensed 
professional counselor (LPC) who provided the opinion dated in 
December 2010 for clarification as to what "medical data" was 
used to reach the provided conclusion.  Such evidence, in the 
Board's opinion, would significantly affect the probative value 
of the opinion because while the LPC may not have the clinical 
background to diagnose hypertension, he likely has the 
professional background necessary to evaluate clinical evidence 
which pertains to his chosen field (mental health counseling).  
See Savage v. Shinseki, --- Vet. App. --- No. 09-4406 (U.S. Vet. 
App. Jan. 4, 2011), slip. op. at 11-12.  

Finally, the Board notes that the record contains reference to 
the fact that the Veteran's income includes payments from the 
Social Security Administration (SSA).  Since it is not clear from 
the current record whether these benefits are age-related or 
retirement benefits or supplemental income benefits (based on 
disability), the AOJ should contact the SSA to request any 
disability determinations on file as well as any medical records 
associated with such determinations.  See Golz v. Shinseki, 590 
F.3d 1317, 1323 (2010) (holding that in close or uncertain cases, 
as long as a reasonable possibility exists that the SSA records 
are relevant to the veteran's claim, VA is required to assist the 
veteran in obtaining the identified records).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the licensed professional 
counselor (LPC) who provided the opinion 
dated in December 2010 for clarification as 
to what "medical data" was used to reach 
the conclusion contained in the opinion.  Ask 
that he submit copies of this information, if 
possible.  Also, notify the Veteran and his 
accredited representative of this request.  

2.  Obtain copies of any social security 
disability benefit determinations as well as 
any copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must continue 
until the AOJ determines that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.

3.  After the above has been accomplished 
and any outstanding evidence has been 
associated with the claims file, submit 
the Veteran's claims file to a cardiologist 
for an opinion as to the nature and etiology 
of his current hypertension.  The claims 
file, including a copy of this REMAND, must 
be made available to the examiner, and the 
report should reflect that the claims file 
was reviewed.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should answer the following questions, 
providing a rationale that includes any 
pertinent findings from the record and 
considers both the medical and lay evidence, 
to include the Veteran's own assertions of 
symptomatology:

   (a) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that hypertension first manifested during 
military service or within one year of 
service separation or is otherwise related to 
the Veteran's military service.  
   
   (b) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's service-connected anxiety 
disorder (previously diagnosed as 
psychoneurosis) caused or chronically 
worsened the Veteran's hypertension.  

4.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefits sought.  
Unless the benefits sought on appeal are 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


